     Case: 1:19-cv-06508 Document #: 106 Filed: 02/05/21 Page 1 of 2 PageID #:1478




              IN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 Geraldo Iglesias,                            No. 19 C 6508

          Plaintiff,                          Hon. Franklin U. Valderrama,
                                              District Judge
 v.
                                              Hon. Maria Valdez,
 Reynaldo Guevara et al.,                     Magistrate Judge

          Defendants.


                                 Joint Status Report

        Pursuant to this Court’s order (dkt. 101), the parties submit the following joint

status report:

A.      Progress of Discovery

        1. Since the parties’ last joint status report in this case, Plaintiff and

           Defendants have continued to conduct written discovery, including issuing

           document subpoenas to third-parties. The parties have continued to confer

           about discovery responses. The parties intend to begin scheduling

           depositions for March and April 2021.

B.      Pending Motions

        2. Defendant City of Chicago’s Motion to Bifurcate Plaintiff’s Monell Claims

           and Stay Monell Discovery (dkt. 80) is fully briefed and remains pending.

C.      Settlement Efforts

        3. There are currently no settlement discussions in this case.

February 5, 2021                                Respectfully submitted,
  Case: 1:19-cv-06508 Document #: 106 Filed: 02/05/21 Page 2 of 2 PageID #:1479




/s/ John Hazinski           CELIA MEZA, Acting      /s/ David A. Brueggen
Arthur Loevy                Corporation Counsel of  James G. Sotos
Jon Loevy                   the City of Chicago     Josh M. Engquist
Anand Swaminathan                                   Jeffrey R. Kivetz
Steve Art                   /s/ Eileen E. Rosen     David A. Brueggen
Rachel Brady                Eileen E. Rosen         Carson W. Canonie
Sean Starr                  Catherine M. Barber     Special Assistant
John Hazinski               Theresa Berousek Carney Corporation Counsel
LOEVY & LOEVY               Austin G. Rahe          The Sotos Law Firm, P.C.
311 N. Aberdeen             Special Assistant       141 W. Jackson, Suite
Chicago, IL 60607           Corporation Counsel     1240A
(312) 243-5900              Rock Fusco & Connelly,  Chicago, IL 60604
                            LLC                     (630) 735-3300
Attorneys for Plaintiff     321 N. Clark St., Suite
                            2200                    Attorneys for Defendants
                            Chicago, IL 60654       JoAnn Halvorsen, as
                            (312) 494-1000          Special Representative for
                            Attorneys for Defendant Ernest Halvorsen,
                            City of Chicago         deceased, Steve Gawrys,
                                                    Anthony Riccio & Robert
/s/ Thomas M.                                       Biebel
Leinenweber
Thomas M. Leinenweber
James v. Daffada
Kevin E. Zibolski
Special Assistant
Corporation Counsel
Leinenweber Baroni &
Daffada, LLC
120 N. LaSalle St., Suite
2000
Chicago, IL 60602
(312) 663-3003
Attorneys for Defendant
Guevara
